         Case 1:19-cr-00704-LAP Document 49 Filed 12/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                19 Cr. 00704 (LAP)
               -against-
                                                        ORDER
BRANDON BECKER,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Having reviewed Defendant Brandon Becker’s CJA 23 financial

affidavit as amended by Mr. Becker’s revisions to that affidavit

during the conference held on December 2, 2020, the Court hereby

appoints counsel for Mr. Becker under the Criminal Justice Act.


SO ORDERED.


Dated:      New York, New York
            December 2, 2020

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
